Citation Nr: 0917951	
Decision Date: 05/13/09    Archive Date: 05/21/09

DOCKET NO.  07-33 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for obstructive sleep 
apnea.  

2.  Entitlement to service connection for bilateral hearing 
loss.  

3.  Entitlement to service connection for bilateral tinnitus.  

4.  Entitlement to service connection for PTSD.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

B.R. Mullins, Associate Counsel 


INTRODUCTION

The Veteran had active service from June 1967 to September 
1987.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2007 rating decision of the 
Department of Veterans Affairs Regional Office (RO) in Reno, 
Nevada, denying the Veteran's claims of entitlement to 
service connection.  

The Veteran requested and was afforded a hearing before the 
undersigned Veterans Law Judge at the RO in Reno, Nevada in 
March 2008.  A written transcript of this hearing was 
prepared and incorporated into the evidence of record.  

The claim of service connection for PTSD is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The symptomatology of obstructive sleep apnea has been 
chronic since the Veteran's military service, and has been 
medically related to service.  

2.  The Veteran does not have a current bilateral hearing 
loss disability.  

3.  The Veteran's bilateral tinnitus did not manifest during 
service and there is no competent medical evidence relating 
it to service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for obstructive sleep 
apnea have been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.303, (2008).  

2.  The criteria for service connection for bilateral hearing 
loss have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309, 3.385 (2008).

3.  The criteria for service connection for bilateral 
tinnitus have not been met.  38 U.S.C.A. §§ 1110, 1131, 
5103(a), 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify

VA has a duty to notify and assist veterans in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Proper notice from VA must inform the Veteran of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the Veteran is expected to 
provide in accordance with 38 C.F.R. § 3.159(b)(1).  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements apply to all five 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between a veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

Here, the duty to notify was satisfied by way of letters sent 
to the Veteran in September 2006 and November 2006 that fully 
addressed all notice elements and were sent prior to the 
initial RO decision in this matter.  The letters informed him 
of what evidence was required to substantiate the claims and 
of his and VA's respective duties for obtaining evidence.  He 
was also asked to submit evidence and information in his 
possession to the RO.  These letters also provided the 
Veteran with the Dingess requirements.  Specifically, they 
notified the Veteran of what type of information and evidence 
was needed to establish a disability rating, as well as 
notice of the type of evidence necessary to establish an 
effective date.  

Under these circumstances, the Board finds that the 
notification requirements have been satisfied as to both 
timing and content.  Adequate notice was provided to the 
Veteran prior to the transfer and certification of his case 
to the Board that complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

Duty to Assist

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  VA obtained the Veteran's service 
medical records.  Also, the Veteran received VA medical 
examinations in December 2006 and January 2007, and VA has 
obtained these records as well as the records of the 
Veteran's outpatient treatment with VA.  Significantly, 
neither the Veteran nor his representative has identified any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist him in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

Relevant Laws and Regulations for Service Connection Claims

Service connection will be granted if it is shown that the 
Veteran suffers from a disability resulting from personal 
injury suffered or disease contracted in the line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Disorders diagnosed after discharge will still be service 
connected if all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).

In the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).  

To establish service connection, there must be:  (1) a 
medical diagnosis of a current disability; (2) medical or, in 
certain cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd, 78 F.3d 604 (Fed. Cir. 1996)).  

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997); see also Bostain v. West, 11 Vet. 
App. 124, 127 (1998) (citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (a layperson without the appropriate medical 
training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder)).  

Obstructive Sleep Apnea 

The Veteran contends that he is entitled to service 
connection for obstructive sleep apnea.  Upon review of the 
evidence of record, the Board finds that the evidence in 
favor and against the Veteran's claim is at least in 
equipoise.  As such, service connection for obstructive sleep 
apnea is warranted.  

The evidence establishes that the Veteran currently suffers 
from obstructive sleep apnea.  A March 1999 record indicates 
that the Veteran was witnessed having occasional apneas.  An 
October 2002 VA treatment note indicates that the Veteran was 
status post-surgery for his sleep apnea.  However, a January 
2006 VA sleep study report indicates that the Veteran still 
had sleep apnea despite the previous surgery.  A continuous 
positive airway pressure (CPAP) machine was suggested at this 
time.  Since the medical evidence shows that the veteran 
currently has a diagnosis of sleep apnea, the Board must now 
determine whether the Veteran's current symptoms are related 
to his military service.  

VA received a statement from the Veteran's wife dated March 
2006.  According to the Veteran's wife, she could recall 
issues with the Veteran snoring and gasping for air as early 
as 1981.  She also reported that she would be awakened by the 
Veteran gasping for air during the night.  The Veteran's wife 
again reported that the Veteran was snoring and gasping for 
air as early as 1981 during the Veteran's January 2007 VA 
respiratory examination.  

A review of the record indicates that the Veteran's wife made 
similar claims during a March 1999 VA pulmonary consultation.  
According to a January 1999 treatment record, the Veteran had 
a long history of snoring that was getting progressively 
worse.  The Veteran was referred for evaluation of his 
snoring and possible obstructive sleep apnea in March 1999.  
During the March 1999 evaluation, the Veteran's wife reported 
that the Veteran used to have severe snoring until he quit 
drinking alcohol.  She reported that his snoring seemed to 
stop for a few years, but recently, the snoring had resumed 
at a level described by the examiner as "heroic."  The 
Veteran's wife also reported witnessing occasional apneas.  

Finally, the record contains a letter from a VA 
otolaryngologist by the name of Dr. J.B.  According to Dr. B, 
the Veteran reported symptoms of respiratory related sleep 
disturbances since prior to his retirement from the military 
in 1987.  Dr. B noted that there was no evidence of record to 
confirm this claim.  However, Dr. B noted that it was "quite 
likely" that the Veteran had undiagnosed sleep apnea at the 
time of discharge, but he knew of no way to prove this.  Dr. 
B noted that sleep apnea is only recently becoming a 
diagnosis that all physicians are aware of and actively 
investigating.  

Resolving all doubt in favor of the Veteran, the Board 
concludes that the Veteran is entitled to service connection 
for sleep apnea.  While Dr. B noted that he was unable to 
prove that the Veteran's sleep apnea was related to service, 
VA does not require that a Veteran definitively prove a claim 
when granting service connection.  Rather, in determining 
whether service connection is warranted for a disability, VA 
must determine whether the evidence in support of the claim 
is at least in relative equipoise.  A claim is only denied if 
the preponderance of the evidence is against the claim.  38 
U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

If there is no evidence of a chronic condition during 
service, or during an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).  
However, medical evidence must relate this chronic 
symptomatology to the Veteran's present condition.  See id.  

In the present case, the Veteran's wife has reported 
witnessing the Veteran snore and gasp for air since 1981.  
The Veteran was still on active duty at this time.  She has 
also testified that she has continued to witness snoring, 
with occasional episodes of apnea, to the present day.  
Witnessing snoring and gasping for air is certainly subject 
to lay observation.  In February 2006, Dr. J.B. concluded 
that this chronicity of symptomatology likely meant that the 
Veteran had suffered from sleep apnea since his discharge 
from military service.  Considering this evidence, along with 
the fact that there is no medical evidence suggesting that 
the Veteran's sleep apnea has not existed since service, the 
Board finds that the Veteran is entitled to service 
connection for sleep apnea.  

The Board notes that the Veteran was examined by VA for his 
sleep apnea in January 2007.  According to the VA examiner, 
the Veteran had chronic obstructive sleep apnea.  The 
examiner noted that this was diagnosed in a 1998 sleep study 
and that surgery was performed in 2005 with little success.  
The examiner also noted that the Veteran's wife reported that 
the Veteran's episodes of apnea had been present since as 
early as 1981.  The examiner concluded that the Veteran's 
obstructive sleep apnea was less likely than not caused by or 
a result of the Veteran's in-service episodes of sinusitis.  

The Board has considered the above evidence, but does not 
find it unfavorable to the Veteran's overall claim.  The 
examiner did not provide an opinion as to whether it was at 
least as likely as not that the Veteran's sleep apnea had its 
onset during the Veteran's military service, nor did the 
examiner refute the Veteran's wife's claims of chronicity of 
symptoms since 1981.  Rather, the examiner simply focused on 
whether the Veteran's sleep apnea was secondary to sinusitis.  
As such, while the evidence does suggest that the Veteran's 
sleep apnea is not related to his in-service sinusitis, it 
does not suggest that his symptomatology has not been present 
since service.  

Finally, the record contains two treatment notes from January 
1999 suggesting that there is no evidence of sleep apnea and 
that the Veteran's wife did not observe the Veteran's 
complaints of sleep apnea.  However, these records were 
written prior to the Veteran's evaluation of March 1999, in 
which the Veteran's wife did report witnessing occasional 
apneas.  She has consistently reported a long history of 
snoring and apneas since this time.  Therefore, while the 
Board has considered this evidence, it does not show, by a 
preponderance of the evidence, that the Veteran's 
symptomatology has not been chronic since service.  

Having resolved all reasonable doubt in favor of the Veteran, 
the Board concludes that service connection for obstructive 
sleep apnea is warranted.  See 38 U.S.C. § 5107(b).  As such, 
the Veteran's claim is granted.  

Bilateral Hearing Loss

The Veteran contends that he is entitled to service 
connection for bilateral hearing loss.  However, the 
preponderance of the evidence demonstrates that the Veteran 
does not currently suffer from a hearing loss disorder.  As 
such, service connection is not warranted.  

The record does not contain any medical evidence of treatment 
for hearing loss.  The only evidence of the Veteran being 
seen for complaints of hearing loss is a VA audio examination 
that took place in December 2006.  On this authorized 
audiological evaluation, pure tone thresholds, in decibels 
(dB), were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
5
10
30
35
LEFT
5
5
5
15
30

Pure tone threshold averages were 20 dB for the right ear and 
14 dB for the left ear.  Speech audiometry revealed speech 
recognition ability of 100 percent in the right ear and of 
100 percent in the left ear.  

The above results establish that the Veteran does not have a 
current hearing loss disability.  For VA purposes, hearing 
impairment is considered a disability when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, 
4000 Hertz (Hz) is 40 dB or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, or 4000 Hz are 26 dB or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 CFR § 3.385 (2008).  The above evidence 
establishes that the Veteran does not have auditory 
thresholds of 40 dB or greater in either ear, or, 3 or more 
thresholds of 26 dB or more in either ear.  Further, the 
Veteran had speech recognition scores of 100 percent in both 
ears.  As such, the Veteran does not have a current hearing 
loss disorder for VA purposes.  

As previously noted, there must be a current diagnosis of a 
disorder for service connection to be granted.  Hickson 
v. West, 12 Vet. App. 247, 252 (1999).  Without medical 
evidence of a current hearing loss disability, the Board must 
deny the Veteran's claim.  See Degmetich v. Brown, 104 F.3d 
1328, 1333 (1997) (holding that the existence of a current 
disability is the cornerstone of a claim for VA disability 
compensation).  The Board recognizes that the Veteran 
believes that he is suffering from a hearing loss disorder.  
However, as a lay person with no medical training, the 
Veteran is not competent to diagnose himself with a hearing 
loss disorder for VA purposes.  See Espiritu v. Derwinski, 
2 Vet. App. 492 (1992) (holding that a layperson without the 
appropriate medical training and expertise is not competent 
to provide a probative opinion on a medical matter, to 
include a diagnosis of a specific disability).  As such, the 
Board must conclude that the Veteran does not have a hearing 
loss disorder for VA purposes.  

Furthermore, the evidence establishes that the Veteran did 
not suffer from hearing loss at the time of his separation 
from active duty.  On the authorized audiological evaluation 
during the Veteran's July 1987 retirement examination, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
5
5
15
20
LEFT
0
0
0
0
15

The above evidence establishes that the Veteran did not have 
auditory thresholds of 40 dB or greater in either ear or 
thresholds of 26 dB or more in either ear.  As such, the 
Veteran did not suffer from a hearing loss disability at the 
time of his separation from service either.  The Veteran also 
denied that he had, or that he ever had, hearing loss during 
his report of medical history as part of his retirement 
examination.  

The Board notes that an Annual Flying Class examination from 
March 1973 indicates that the Veteran had low frequency 
hearing loss.  At this time, audiometric evaluation showed 
auditory thresholds of 20 db at 500 Hz and 15 dB at 1000 Hz 
for the right ear, which the physician found to be indicative 
of low frequency hearing loss.  However, the examiner noted 
that this was believed to be artifactual in nature and 
secondary to a machine dysfunction.  This belief appears to 
have been accurate, as the Veteran was found to have auditory 
thresholds of zero dB at 500 Hz and 1000 Hz in the right ear 
in a subsequent February 1974 physical examination.  
Furthermore, the Veteran did not have a hearing loss 
disability at the time of separation and does not have a 
present hearing loss disability.  As such, the Board finds 
that this single finding of low frequency hearing loss, 
believed to be a result of machine error, is not 
characteristic of a chronic hearing loss disability.  

As a final matter, the Board notes that its conclusions are 
supported by the testimony provided by the Veteran in this 
case.  During the Veteran's March 2008 hearing, the Veteran 
testified that he had never been diagnosed with impaired 
hearing by an audiologist or a medical physician.  As the 
medical evidence of record supports this claim, the Board 
finds that service connection is not warranted since the 
Veteran does not have a current diagnosis of a hearing loss 
disorder.  

Since the preponderance of the evidence is against the claim, 
the provisions of 38 U.S.C. § 5107(b) regarding reasonable 
doubt are not applicable.  The Veteran's claim of entitlement 
to service connection for bilateral hearing loss must be 
denied.

Bilateral Tinnitus

The Veteran contends that he is entitled to service 
connection for bilateral tinnitus.  However, the 
preponderance of the evidence demonstrates that the Veteran's 
complaints of tinnitus are not related to his military 
service.  As such, service connection is not warranted.  

The Veteran's service medical records are silent as to 
complaints of or medical treatment for tinnitus.  The only 
reference to tinnitus is a May 1976 treatment record in which 
the Veteran was noted to not have tinnitus.  According to the 
Veteran's retirement examination of July 1987, the Veteran 
had normal ears upon retirement.  The Veteran also denied ear 
trouble or hearing loss in his report of medical history 
accompanying his retirement examination.  The Veteran 
described his health as "excellent" at this time.  

As previously discussed, the Veteran was afforded a VA audio 
examination in December 2006.  During this examination, the 
Veteran reported having constant bilateral tinnitus.  The 
Veteran reported that he did not know the date of onset.  The 
examiner noted that the Veteran had a history of military 
noise exposure as a pilot from aircraft engines.  Despite 
this noise exposure, the examiner concluded that the 
Veteran's tinnitus was not likely based on his military 
service.  The examiner explained this opinion, noting that 
the Veteran's claims file did not reflect any complaints of 
tinnitus during military service and that he specifically 
denied having tinnitus while in service.  

In the present case, the Veteran did not complain of tinnitus 
until filing his claim with VA in September 2005.  The 
absence of complaints of tinnitus for approximately 18 years 
tends to suggest that the Veteran's current tinnitus is not 
related to service.  This conclusion is further supported by 
the lay testimony provided by the Veteran.  During the 
December 2006 VA examination, the Veteran indicated that he 
did not know the date of onset of his tinnitus.  The Veteran 
further testified in his March 2008 Board hearing that he 
never really noticed tinnitus until about four or five years 
earlier.  Additionally, a medical professional has found that 
tinnitus was less likely related to military service.

To the extent that the veteran claims that his tinnitus which 
occurred several years following his discharge from service 
is related to service, including noise in service, the Board 
finds that he is not competent to comment on matters of 
medical etiology.  See  Routen v. Brown, 10 Vet. App. 183, 
186 (1997); see also Bostain v. West, 11 Vet. App. 124, 127 
(1998) (citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) 
(a layperson without the appropriate medical training and 
expertise is not competent to provide a probative opinion on 
a medical matter, to include a determination of the origins 
of a specific disorder)).  

Since the preponderance of the evidence is against the claim, 
the provisions of 38 U.S.C. § 5107(b) regarding reasonable 
doubt are not applicable.  The Veteran's claim of entitlement 
to service connection for tinnitus must be denied.


ORDER

Entitlement to service connection for chronic obstructive 
sleep apnea is granted.  

Entitlement to service connection for bilateral hearing loss 
is denied.  

Entitlement to service connection for bilateral tinnitus is 
denied.  

REMAND

In February 2007, the RO denied the claim of service 
connection for 	PTSD.  On February 28, 2009, the veteran 
submitted a statement indicating his intent on appealing 
claims of service connection for obstructive sleep apnea, 
hearing loss, tinnitus and PTSD.  The Board interprets the 
February 2007 statement as a NOD and it appears that to a 
certain degree the RO did as well.  In June 2007, the RO 
issued a statement of the case concerning the issues of 
service connection for sleep apnea, hearing loss and 
tinnitus.  The RO, however, has not issued a statement of the 
case which addresses the issue of service connection for PTSD 
and the Board finds that a remand for this action is 
necessary.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 19.26, 19.29, 
19.30; Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  The RO should issue the veteran and 
his representative (if any) a statement 
of the case on the issue of service 
connection for PTSD.  The veteran should 
be given the opportunity to thereafter 
perfect an appeal on this issue by filing 
a timely substantive appeal.  The claim 
for service connection for PTSD will 
thereafter be subject to appellate review 
only if the appeal has been properly 
perfected.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).





____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


